DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 and dependents, the prior art fails to teach the steps of adding a fluid sample to an ionic liquid selected so that the target analyte preferentially partitions from the fluid sample into the ionic liquid and dissolves therein, thereby providing a first mixture with a first layer comprising a solution of the target analyte in the ionic liquid and a second layer deriving from the fluid sample, removing the second layer from the first mixture; combining the solution of the target analyte in the ionic liquid with an extraction solvent effective to facilitate preferential partitioning of the target analyte from the ionic liquid into the extraction fluid, thereby providing a second mixture with a third layer comprising the ionic liquid and a fourth layer comprising a solution of the target analyte in the extraction fluid, and directing a first focused acoustic energy toward the second mixture so as to eject one or more droplets form the third layer or one or more droplets from the fourth layer.
Regarding claim 19 and dependents, the prior art fails to teach the steps of adding a fluid sample to an ionic liquid selected so that the target analyte preferentially partitions from the fluid sample into the ionic liquid and dissolves therein, thereby providing a first mixture with a first layer comprising a solution of the target analyte in 
Regarding claim 20 and dependents, the prior art fails to teach an acoustic fluid ejection system configured to accept within a reservoir a fluid sample and an ionic liquid selected so that the target analyte preferentially partitions from the fluid sample into the ionic liquid and dissolves therein, thereby providing a first mixture with a first layer comprising a solution of the target analyte in the ionic liquid and a second layer deriving from the fluid sample; direct, by an acoustic radiation generator, a first acoustic radiation at the second layer so as to cause a plurality of droplets to be ejected from the second layer so as to remove the second layer; accept, within the reservoir, an extraction fluid effective to facilitate partitioning of the target analyte from the ionic liquid into the extraction fluid, thereby providing a second mixture with a third layer comprising the ionic liquid and a fourth layer comprising a solution of the target analyte in the extraction fluid; and direct, by the acoustic radiation generator, a second acoustic radiation at the fourth layer so as to cause a plurality of droplets to be ejected from the fourth layer toward a droplet receiver.
U.S. Patents 6,642,061 and 6,548,308 teach methods and apparatus for acoustically ejecting droplets from a solution or layer of two immiscible fluids, but do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        11 September 2021